Case 2:21-cv-02531-JP Document 1 Filed 06/03/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BETTY SUDLER : CIVIL ACTION
Plaintiff, :

No:
V.

RECOVERY CENTERS OF AMERICA
HOLDINGS, LLC; RECOVERY CENTERS
OF AMERICA AT DEVON; and RECOVERY
CENTERS OF AMERICA

Defendants.
COMPLAINT AND JURY DEMAND

I. INTRODUCTION AND JURISDICTION:

Plaintiff, Betty Sudler (“Plaintiff’), claims of Defendants, Recovery Centers of
America, Holdings, LLC, Recovery Centers of America at Devon, and Recovery Centers
of America (“Defendants”), a sum in excess of $150,000 in damages upon a cause of

action whereof the following is a statement:

1. This action for monetary and other appropriate relief is brought by Plaintiff
to redress violations by Defendants of rights secured to Plaintiff by the laws of the
United States of America.

2. The original jurisdiction of this Court is invoked pursuant to Title 28 U.S.C.
§§1331 and 1337, and Plaintiff's claims are substantively based on the Age

Discrimination in Employment Act (“ADEA”), Title 28 U.S.C. §626(b), Title VII of the Civil
Rights Acts of 1964, as Amended, 42 U.S.C. §2000(e), et seq. (“Title VII’), as amended
by the Civil Rights Act of 1991 at 42 U.S.C. §1981(a), and the Civil Rights Act of 1866,
42 U.S.C. §1981 (“§1981”).
Case 2:21-cv-02531-JP Document 1 Filed 06/03/21 Page 2 of 10

3; The supplemental jurisdiction of this Court is invoked pursuant to 28
U.S.C. §1367, to consider Plaintiff's claims of Age and Race discrimination, as well as
retaliation, arising under the Pennsylvania Human Relations Act (“PHRA’), 43 P.S.
§951, et seq.

4. All conditions precedent to the institution of this suit have been fulfilled. A
Notice of Right to Sue was issued by the U.S. Equal Employment Opportunity
Commission on April 6, 2021, and this action has been commenced within ninety (90)
days of its issuance. More than one (1) year has expired since the Plaintiff filed her
Charge of Discrimination with the Commonwealth of Pennsylvania Human Relations
Commission.

5. At all times material herein, the Defendants have been a “person” and
“employer” as defined under the ADEA, Title VII, §1981, and the PHRA, and have been,
and are subject to, the provisions of each said Act.

lll. PARTIES

6. Plaintiff, Betty Sudler, is an individual and citizen of the Commonwealth of
Pennsylvania, residing therein at 2942 Cecil B. Moore Avenue, Philadelphia,
Pennsylvania.

7. Defendants, Recovery Centers of America Holdings, LLC, Recovery
Centers of America at Devon, and Recovery Centers of America are corporations duly

organized and existing under the laws of the Commonwealth of Pennsylvania, with a
principal place of business located at 2701 Renaissance Boulevard, King of Prussia,
Pennsylvania. At all times relevant hereto, Plaintiff was either jointly or individually

employed by Defendants.
Case 2:21-cv-02531-JP Document 1 Filed 06/03/21 Page 3 of 10

8. At all times relevant hereto, the Defendants were acting through their
agents, servants, and employees, who were authorized and acting within the scope of
their authority, course of their employment and under the direct control of Defendants.
IV. STATEMENT OF CLAIMS

9. The Plaintiff, was employed by Defendants as an Admission Coordinator
from on or about August 28, 2017, until on or about August 21, 2018, when she was
terminated as a result of the unlawful employment practices complained of herein.
Plaintiff, who is African-American, was sixty-one years of age at the time of her
termination.

10. Throughout her employment with the Defendants, Plaintiff performed her
job function in a dutiful and competent manner.

11. During the course of Plaintiffs employment, she was subjected to various
instances of age and race-based harassment and discrimination by her supervisor,
Allison Picco, and other co-workers, which created an intolerable, hostile, and offensive
working environment. Plaintiff was the oldest and only African-American employee in
her department.

2s In connection thereto, beginning in early 2018, Picco began to make
derogatory comments to Plaintiff regarding her age, and the age of other older
employees, to the effect that she did not like to work with older individuals, “preferred”

working with younger people and that older employees were “more problematic.”

Morcsover, Picco made racially-derogatory comments as well, including, but not limited

to, stating that she always had “problems” working with “you people.”
Case 2:21-cv-02531-JP Document 1 Filed 06/03/21 Page 4 of 10

13. In addition, Picco made threatening statements towards Plaintiff and other
African-Americans by repeatedly referring to herself as the “head bitch” and solicited
other employees to make false claims against Plaintiff in order to attempt to substantiate

a basis for her discharge.

14. Plaintiff resisted an opposed the aforesaid discriminatory and harassing
practices and registered a complaint with Steve Wicke, Defendant’s Chief Executive
Officer regarding these occurrences.

15. Instead of conducting a thorough investigation and causing the aforesaid
acts of discrimination to cease and desist, the harassment of Plaintiff only intensified.
Moreover, Plaintiff was subjected to retaliation for opposing the aforesaid discriminatory
practices.

16. In connection thereto, plaintiff was subjected to other acts of discrimination
and retaliation, such as being required to prove that she had a Master’s degree while a
similar situated Caucasian employee only had to produce a high school diploma.

17. Furthermore, unlike Plaintiff, other similarly situated younger Caucasian
employees, were spoken to in a professional manner, given leniency in work
completion, received no criticisms regarding leaving their jobs during working hours and
were given shift preferences.

18. Plaintiff was also subjected to retaliation for having registered a complaint

regarding other employees speaking to her in a derogatory and harassing manner.
19. Although Plaintiff requested that Defendants’ Management investigate and
remediate these occurrences on more than one occasion, no actions were taken to

cause this conduct to cease and desist.
Case 2:21-cv-02531-JP Document 1 Filed 06/03/21 Page 5 of 10

20. On yet another occasion, Plaintiff was yelled at by another younger
Caucasian female who was also not reprimanded for her actions. To the contrary, when
Plaintiff brought the aforesaid discriminatory occurrences to Human Resources, she
was disciplined.

21. Onor about August 22, 2018, Plaintiff was required to leave work to
receive medical attention.

22. Although Plaintiff received approval to leave work for this reason, she was
terminated the next day, on August 23, 2018, for allegedly leaving without permission.
The reason asserted for Plaintiffs termination was pretext for discrimination and
retaliation.

23. Plaintiff believes and therefore avers that she was subjected to
discrimination on the basis of her race and age, which included being subjected to
differential disparate standards of treatment and a hostile working environment, and
was ultimately terminated in retaliation for her opposing the aforesaid discriminatory
practices.

COUNT |
(ADEA)

24. Plaintiff incorporates by reference paragraphs 1 through 23 of this
Complaint as fully set forth at length herein.
25. The actions of the Defendant through its agents, servants, and

employees, in subjecting the Plaintiff to discrimination in the terms, conditions and
privileges of her employment, in subjecting her to a hostile work environment and in
terminating Plaintiff's employment because of her Age and in retaliation for opposing

discrimination in the workforce, constituted a violation of ADEA.
Case 2:21-cv-02531-JP Document 1 Filed 06/03/21 Page 6 of 10

26. The unlawful discriminatory employment practices engaged in by the
Defendant were in violation of the provisions of the ADEA.

27. Asadirect result of the aforesaid unlawful discriminatory employment
practices engaged in by the Defendant in violation of the ADEA, Plaintiff sustained
permanent and irreparable harm resulting in the loss of employment, which caused her
to sustain a loss of earnings, plus the value of certain benefits, plus loss of future
earning power, plus back pay, and front pay and interest due thereon.

COUNT II
(TITLE VII — Race Discrimination)

28. Plaintiff incorporates by reference paragraphs 1 through 27 of this
Complaint fully set forth at length herein.

29. The actions of the Defendant through its agents, servants, and
employees, in subjecting the Plaintiff to discrimination in the terms, conditions and
privileges of her employment, in subjecting her to a hostile work environment and in
terminating Plaintiffs employment because of her Race and in retaliation for opposing
discrimination in the workforce, constituted a violation of Title VII.

30. The Defendant’s acts of discrimination as aforesaid were intentional, willful
and in reckless disregard of Plaintiff's rights and interests.

31. Asadirect result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of Title VII, the Plaintiff sustained

permanent and irreparable harm resulting in the loss of smployment, which caused her

to sustain a loss of earnings, plus the value of certain benefits, plus loss of future
Case 2:21-cv-02531-JP Document 1 Filed 06/03/21 Page 7 of 10

earning power, plus back pay, and front pay and interest due thereon. The Plaintiff also
suffered humiliation, loss of self-esteem and emotional and psychological distress.

COUNT III
(§1981)

32. Plaintiff incorporates by reference paragraphs 1 through 31 of this
Complaint fully set forth at length herein.

33. | The actions of the Defendant through its agents, servants, and
employees, in subjecting the Plaintiff to discrimination in the terms, conditions and
privileges of her employment, in subjecting her to a hostile work environment and in
terminating Plaintiffs employment because of her Race and in retaliation for opposing
discrimination in the workforce, constituted a violation of §1981.

34. |The Defendant's acts of discrimination as aforesaid were intentional, willful
and in reckless disregard of Plaintiff's rights and interests.

35. As adirect result of the aforesaid unlawful discriminatory employment
practices engaged in by the Defendant in violation of §1981, the Plaintiff sustained
permanent and irreparable harm resulting in the loss of employment, which caused her
to sustain a loss of earnings, plus the value of certain benefits, plus loss of future
earning power, plus back pay, and front pay and interest due thereon. The Plaintiff also
suffered humiliation, loss of self-esteem and emotional and psychological distress.

COUNT IV
(PHRA)

3c. Plaintiff incorporates by refersncs paragraphs 1 through 365 of this

Complaint as fully set forth at length herein.
Case 2:21-cv-02531-JP Document 1 Filed 06/03/21 Page 8 of 10

37. |The actions of the Defendant through its agents, servants, and
employees, in subjecting the Plaintiff to discrimination in the terms, conditions and
privileges of her employment, in subjecting her to a hostile work environment and in
terminating Plaintiff's employment because of her Race and in retaliation for opposing
discrimination in the workforce, constituted a violation of PHRA.

38. The unlawful discriminatory employment practices engaged in by the
Defendant were in violation of the provisions of the PHRA.

39. Asadirect result of the aforesaid unlawful discriminatory employment
practices engaged in by the Defendant in violation of the PHRA, the Plaintiff sustained
permanent and irreparable harm resulting in the loss of employment, which caused her
to sustain a loss of earnings, plus the value of certain benefits, plus loss of future
earning power, plus back pay, and front pay and interest due thereon. The Plaintiff also
suffered humiliation, loss of self-esteem and emotional and psychological distress, as a

result of the Defendant’s unlawful actions, as aforesaid.
Case 2:21-cv-02531-JP Document 1 Filed 06/03/21 Page 9 of 10

PRAYER FOR RELIEF
40. Plaintiff incorporates by reference paragraphs 1 through 39 of this
Complaint as fully set forth at length herein.
WHEREFORE, Plaintiff requests this Court to enter judgment in her favor and
against Defendant, and order that:

(a) Defendant offer Plaintiff a position, with a rate of pay and other
benefits and emoluments of employment, to which she would have been entitled, had
he not been subjected to unlawful discrimination;

(b) Defendant compensate Plaintiff with an award of front pay, if
appropriate;

(c) Defendant compensate Plaintiff for the wages and other benefits
and emoluments of employment lost, because of its unlawful conduct;

(d) Defendant pay Plaintiff Punitive and liquidated damages,
compensatory damages for future pecuniary losses, pain, suffering, inconvenience,
mental anguish, and other non-pecuniary losses as allowable;

(e) Defendant pay Plaintiff, pre and post judgment interest, costs of suit
and attorney and expert witness fees as allowed by law;

(f) The Court award such other relief as is deemed just and proper.
Case 2:21-cv-02531-JP Document1 Filed 06/03/21 Page 10 of 10

JURY DEMAND

Plaintiff demands trial by jury.

LOVITZ LAW.

 
  

By:

 

\MKEVIN I. ITZ, ESQUIRE
ID # 70484
1650 Market Street,36' Floor

Philadelphia, PA 19103

(215) 735-1996 Phone

(215) 735-1515 Fax

Attorney for Plaintiff, Betty Sudler

-10-
